Citation Nr: 1738232	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-26 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for cardiomegaly, including as due to in-service herbicide exposure.

2. Entitlement to service connection for mitral valve disease, including as due to in-service herbicide exposure.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel








INTRODUCTION

The Veteran had active duty from April 1968 to April 1970, including service in Vietnam.  The current matter comes to the Board of Veteran's Appeals (Board) on appeal from a rating decision dated January 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied the issues on appeal. In his substantive appeal, the appellant requested a videoconference Board hearing. See 38 C.F.R. § 20.704(b) (2016).  He withdrew his hearing request in writing via a subsequent February 2017 statement to VA. Accordingly, the Board finds that the appellant's request for a hearing on the issues on appeal has been withdrawn. 38 C.F.R. § 20.704 (d) (2016).

The Veteran's claim for service connection for cardiomegaly and mitral valve disease was originally denied in an unappealed January 2004 rating decision. New and material evidence would ordinarily be required to reopen this claim. 38 U.S.C.A. § 5108 (West 2014). However, the RO initiated a Nehmer review of the claim de novo as VA had issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for all ischemic heart disease as associated with herbicide exposure. See 75 Fed. Reg. 53, 202 (Aug. 31, 2010). Thus, it is not prejudicial here for the Board to review the claim on a de novo basis as opposed to a new and material basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.  A January 2004 rating decision denied the claim of service connection for cardiomegaly and mitral valve disease on the basis that there was no positive evidence of nexus for the disabilities to service. In the current appeal, the Veteran contends that his cardiomegaly and mitral valve disease are as a result of his active service, to include in-service exposure to Agent Orange.  
The record shows that the Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange. Cardiomegaly and mitral valve disease are not listed among the diseases enumerated under C.F.R. § 3.309(e) (as a diseases associated with exposure to herbicides). Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this instance. See 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.309(e). 

Nevertheless, even if a Veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). Here, the Veteran was first diagnosed with cardiomegaly and mitral valve disease during an echocardiogram examination in March 1996.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. To date, the Veteran has not been afforded a VA examination to address whether or not his cardiomegaly and mitral valve disease are related directly to his service, to include his presumed exposure to herbicides therein.

In light of the above considerations, the Board concludes that medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to evaluate fully and fairly the Veteran's claims for service connection for cardiomegaly and mitral valve disease. 38 U.S.C.A. § 5103A (West. 2014); Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded an appropriate VA examination to determine the current diagnosis or diagnoses of any heart disorder found to be present. The examiner must provide a medical nexus opinion with respect to any such heart disorder found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's cardiomegaly and mitral valve disease and must discuss the medical probabilities that any such disorder is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions-as well as a thorough review of the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claims and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, if any, schedule the Veteran for a VA examination for his claimed cardiomegaly and mitral valve disease. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these disabilities. Following completion of the examination and review of the claims file, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cardiomegaly and mitral valve disease or any currently diagnosed heart disability was caused by, or otherwise related to, service, to include his presumed in-service exposure to herbicides. 

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then readjudicate the claims on appeal-as are listed on the title page of this Remand.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to respond before returning the file to the Board for further appellate consideration of the claims.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

